Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "26" and "60" have both been used to designate the second bottom door of the refrigerator in figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because track 142 is not properly shown in figure 2.  Note that the lead line for the track 142 appears to be indicating the recess in the door rather than a track.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because the applicant has used a single reference number in the specification to refer to several reference numbers in the drawings.  See “250” on line 1 of the first paragraph 41 and reference characters 250A, 250B, 250C and 250D in figure 1.  The reference character 250 does not appear in the drawings and the reference characters 250A, 250B, 250C and 250D do not appear in the specification.  It is suggested the applicant amend the specification to refer to reference characters 250A, 250B, 250C and 250D to avoid confusion.  Also see the following reference characters not mentioned in the description: 62 on line 1 of the second paragraph 40, 66 on line 2 of the second paragraph 40, 78 on line 8 of the second paragraph 40 and 70 on line 10 of the second paragraph 40.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because the applicant has failed to number the paragraphs properly.  Note that paragraph 37 on page 5 incorrectly follows paragraph 41 set forth on page 4.  Additionally, the applicant has presented two versions of paragraphs 37-41. 
Finally, the applicant should avoid referring to the same element of the invention with different language.  For example, the applicant should avoid referring to the refrigerator as “refrigerator door 60” on line 7 of paragraph 46 and as “door 26” on line 8 of paragraph 46.  Also see lines 13 and 15 of paragraph 47.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Recitations such as “the recess includes” on line 9 of claim 1 render the claims indefinite because it is unclear how a recess can include a track.  Note that the recess comprises the absence of material.  Accordingly, it appears that the door includes the track rather than the recess.
Recitations such as “a first rotational direction or a second rotational direction” on lines 2-3 of claim 3 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  Is the applicant setting forth that the worm gear can move in only one direction, i.e., the first rotational direction or second rotational direction, or is the applicant attempting to set forth that the worm gear can selectively move in the first and second directions?
Recitations such as “a door hinge” on line 2 of claim 6 render the claims indefinite because it is unclear whether or not the applicant is referring to the door hinge set forth above.
Recitations such as “comprising” on line 1 of claim 16 render the claims indefinite because it is unclear if the applicant is referring to the door assembly or the alignment mechanism.
Recitations such as “in at least a first position . . . and the second position” on lines 5-6 of claim 16 render the claims indefinite because it is unclear if the applicant is referring to the mounting bracket or to the elongated slot.  In other words, is the mounting bracket or the elongated slot in the first, second and intermediate positions?
Recitations such as “is laterally fixed” on line 3 of claim 17 render the claims indefinite because it is unclear what element(s) of the invention the refrigerator door is laterally fixed to.
Recitations such as “the intermediate position” on line 2 of claim 18 render the claims indefinite because it is unclear to which one of the plurality of intermediate positions set forth the applicant is referring.
Recitations such as “a second rotational movement” on line 2 of claim 18 render the claims indefinite because the recitation presumes that a first rotational movement has been set forth in the claims, however, the claims fail to set forth a first rotational movement.  Additionally, it is unclear what element(s) of the invention has the rotational movement to which the applicant is referring.
Recitations such as “the intermediate position” on line 2 of claim 19 render the claims indefinite because it is unclear to which one of the plurality of intermediate positions set forth the applicant is referring.
Recitations such as “the intermediate position” on line 4 of claim 19 render the claims indefinite because it is unclear to which one of the plurality of intermediate positions set forth the applicant is referring.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iwata (US 10982475).  Iwata discloses a refrigerator door assembly comprising:
a refrigerator door 502;
a door hinge 115; 
a plate (labeled below); and 
a translational coupling mechanism 107 for securing the plate to the refrigerator door 502, wherein the refrigerator door 502 and the translational coupling mechanism 107 are selectively movable in a first direction and a second direction relative to the plate to adjust a location of the refrigerator door 502 relative to the door hinge 115, and wherein the plate is slidably disposed in a recess (labeled below) in the refrigerator door 502 (claim 11);
	wherein the translational coupling mechanism 107 includes a movement element 107 including a first portion (labeled below) fixed to the refrigerator door and a second portion (labeled below) fixed to the plate (claim 12);
	wherein: rotation of the first portion of the movement element 107 in a first rotational direction causes the refrigerator door to move in a first direction and wherein rotation of the first portion of the movement element in a second rotational direction causes the refrigerator door to move in a second direction (claim 13);
further comprising: an actuator (not shown, but comprising a hexagonal tool inserted into the hexagonal opening in the first portion of the movement element), wherein the actuator is selectively engageable to rotate the first portion of the movement element (claim 14);
wherein: the recess includes a track (labeled below) that is configured to slide against the plate in a linear path when the refrigerator door and the translational coupling mechanism move in a first direction and a second direction (claim 15).

    PNG
    media_image1.png
    1636
    1099
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1642
    1106
    media_image2.png
    Greyscale

Claims 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iwata (US 10982475).  Iwata discloses a refrigerator door assembly having an adjustable alignment mechanism comprising: 
a door hinge 115; and 
a mounting bracket (labeled below) disposed proximate the door hinge 115 and fixedly coupled to the door hinge 115, wherein the mounting bracket is configured to engage a refrigerator door 502 having an elongated slot (labeled below) in at least a first position, a second position, and a range of intermediate positions between the first position and the second position (claim 16);
wherein the refrigerator door 502 comprises a first end (labeled below) and a second end (labeled below), wherein a movement element is disposed at a first end of the refrigerator door, and wherein the second end of the refrigerator door is laterally fixed (claim 17);
wherein movement of the refrigerator door 502 from the intermediate position to the second position causes a second rotational movement in a second direction about the second end of the refrigerator door (claim 18);
	wherein displacement of the refrigerator door 502 from the intermediate position to the first position includes movement of the refrigerator door toward a first edge (labeled below) of the mounting bracket and wherein displacement of the refrigerator door from the intermediate position to the second position includes movement of the refrigerator door toward a second edge (labeled below) of the mounting bracket (claim 19).

    PNG
    media_image3.png
    1631
    1101
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    1548
    1038
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata (US 10982475) in view of Marinoni (US 5486770).  Iwata discloses a refrigerator door assembly comprising: 
a refrigerator door 502 having a recess 101e; 
an alignment mechanism including a door hinge 115; and 
a plate 103 that is fixedly attached to the door hinge 115 and positioned at least partially within the recess 101e of the refrigerator door, the plate 103 including an orienting member (labeled below) configured to extend along an axis of rotation of the door hinge 115 and away from a body of the plate, wherein the refrigerator door 502 is movably positionable between at least a first position and a second position relative to the plate 103 to permit adjustment of a location of the refrigerator door 502 relative to the door hinge 115, and wherein the recess includes a surface (labeled below) that slides against the plate 103 in a linear path between the first and second positions of the refrigerator door (claim 1);
wherein the alignment mechanism further includes a movement element 106 disposed within the plate (claim 2);
wherein the movement element 106 includes a worm gear 107 secured to the refrigerator door, wherein the worm gear is selectively rotatable in a first rotational direction or a second rotational direction to respectively move the refrigerator door to the first position or the second position (claim 3);
	wherein the orienting member includes a cup shaped protrusion as shown in figure 6A (claim 7);
	wherein the plate 103 includes a cutaway portion 103a defining the first and second positions of the refrigerator door (claim 8);
wherein a fastener 115d is extendable into the refrigerator door 502 and positionable within the cutaway portion 103a to position the refrigerator door in the first position or the second position, respectively (claim 9);
wherein the first position is defined by movement of the refrigerator door toward a first edge of the plate and wherein the second position is defined by movement of the refrigerator door toward a second edge of the plate (claim 10).
Iwata is silent concerning the recess including a track that slides against a plate in a linear path between the first and second positions of the refrigerator door.
However, Marinoni discloses a recess (labeled below) including a track (labeled below) that slides against a plate 16 in a linear path between first and second positions of a refrigerator door 14.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Iwata with tracks, as taught by Marinoni, to more accurately guide the movement of the movement element relative to the recess.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Iwata in view of Marinoni as applied to claims 1-3 and 7-10 above.  Iwata, as modified above, discloses that the orienting member at least partially surrounds a door hinge 115 but is silent concerning the plate being disposed at a top of the door.
However, Marinoni discloses an adjustable hinge assembly 1-4, mounted at a top of a refrigerator door 5, 14.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Iwata, as modified above, with an additional adjustable hinge assembly at a top of the door, as taught by Marinoni, to enable a user to laterally adjust the distal vertical end of the door.

    PNG
    media_image5.png
    1648
    1104
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    1203
    1092
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    1363
    1084
    media_image7.png
    Greyscale



Allowable Subject Matter
Claims 4 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach the movement element comprising a rack gear secured to the plate and wherein a rotational operation of the worm gear translates the worm gear relative to the rack gear.  See lines 1-3 of claim 4.

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634